UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K/A CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): October 15, 2010 (October 14, 2010) EAGLE ROCK ENERGY PARTNERS, L.P. (Exact name of Registrant as specified in its charter) Delaware 001-33016 68-0629883 (State or other jurisdiction of incorporation or organization) Commission File Number (I.R.S. Employer Identification No.) 1415 Louisiana Street, Suite 2700 Houston, Texas77002 (Address of principal executive offices, including zip code) (281) 408-1200 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officer; Compensatory Arrangements of Certain Officers. On July 30, 2010, Eagle Rock Energy Partners, L.P. (the “Partnership”) filed a Current Report on Form 8-K under Item 5.02 disclosing that Peggy A. Heeg and Herbert C. Williamson, III were appointed to the Board of Directors of Eagle Rock Energy G&P, LLC (the “Board”), the general partner of the general partner of the Partnership.At the time of the filing, the Board had not yet determined the committees on whichMs. Heeg and Mr. Williamson would serve. The Partnership is filing this Current Report on Form 8-K/A to disclose that, effective October 14, 2010, the Board appointed Ms. Heeg to its Audit Committee and Mr. Williamson to its Compensation Committee. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. EAGLE ROCK ENERGY PARTNERS, L.P. By: Eagle Rock Energy GP, L.P., its general partner By: Eagle Rock Energy G&P, LLC, its general partner Date: October 15, 2010 By: /s/ Charles C. Boettcher Charles C. Boettcher Senior Vice President and General Counsel
